UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 25, 2013 PUGET TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 333-179212 01-0959140 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 227 Bellevue Way NE, Suite 411 Bellevue, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(206) 350-6345 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT On January 25, 2013, the accounting firm of CANUSWA Accounting and Tax Services, Inc. was engaged as the Registrant’s new independent registered public accounting firm. The Board of Directors of the Registrant approved of the engagement of CANUSWA Accounting and Tax Services, Inc. as its independent auditor. During the two most recent fiscal years, since inception, and the interim periods preceding the engagement, the registrant has not consultedCANUSWA Accounting and Tax Services, Inc. regarding any of the matters set forth in Item 304(a)(2)(i) or (ii) of Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Puget Technologies, Inc. (Registrant) Date: January 28, 2013 By: /s/ Andre Troshin Andre Troshin Chief Executive Officer Chief Financial Officer 3
